Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 1 of 76




    EXHIBIT 12
           Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 2 of 76




Reporting Institution: Univernity of Kansas                                          Reporting Year (FY): 2017


                                                School Info

We agree to release the institution's data to the conference: Yes

Institutional Contacts:

   Primary Contact Person: Craig Busboom                                     Title: Business Office Supervisor
                       Phone: 7858647397                                 Email: cbusboom@ku.edu
                        CEO: Dr. Douglas Girod                      CEO Email: chancellor@ln1.edu
             University CFO: Mr. Pat Kaufinan           University CFO Email: pkaufman@ku.edu
                     Auditors: BKD                          AUP Report Date: 10/27/2017

Classification & Conference:

    NCAA Primary Division: I-FBS
           Athletic Conference: Big 12 Conference

Undergraduates by Gender:

                                        Number             Percent
             Male Undergraduates:            8,462              50.2%
           Female Undergraduates:               8,401           49.8%
             Total Undergraduates:             16,863

Sports Sponsorship:

             Sport                Men's Teams Only           Women's Teams Only                Mixed Teams
Baseball                                   x
Basketball                                 x                             x
Beach Volleyball
Bowling
Cross Countiy                              x                             x
Equesti1an
Fencing
Field Hockey
Football                                   x
Golf                                       x                             x
Gymnastics

NCAA Membership Financial Reporting System                                                          Page 1 of75
             Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 3 of 76




Reporting Institution: University of Kansas                              Reporting Year (FY): 2017


                         ~port     Men's Teams Only   Women's Teams   ()11Iy      Mixed Teams
 Ice Hockey
 Lacrosse
Rifle
Rowing                                                        x
Rugby
Skiing
Soccer                                                        x
Softball                                                      x
Swimming and Diving                                           x
Tennis
        ........................
                                                              x
Track, Indoor                             x                   x
Track, Outdoor                            x                   x
Triathlon
Volleyball                                                    x
Water Polo
Wrestling
Others
Totals                                    7                  11                        0




NCAA Membership Financial Reporting System                                            Page2 of75
       Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 4 of 76




Reporting Institution: University of Kansas                                         Reporting Year (FY); 2017


                                   Revenue/Expense Summary
ID            Item            Amount                                    Delmition
Revenues
    Ticket Sales             $18,957,247 Input revenue received for sales of admissions to athletic events.
                                         This may include:

                                          • Public and faculty sales.
                                          • Student sales
                                          • Shipping and Handling fees.

                                          Please report amounts paid in excess of ticket's face value to obtain
                                          preferential seating or priority in Catego1y 8 (Contributions).
           State or Other              $0 Input state, uumicipal, federal and other appropriations made in
                                          supp01t of athletics.

                                          This amount includes funding specifically earmarked for the
                                          athletics department by government agencies for which the
                                          institution cannot reallocate.

                                          Any state or other government supp01t appropiiated to the
                                          university, for which the university detennines the dollar allocation
                                          to the athletics depa1tment shall be rep01ted in Direct Institutional
                                          Support (Catego1y 4).
                                $304,801 Input student fees assessed and restricted for supp01t of
                                         intercollegiate athletics.
                              $1,616,107 Input direct funds provided by the institution to athletics for the
                                         operations of intercollegiate athletics including:

                                          • Umestricted funds allocated to the athletics department by the
                                            university (e.g. state funds, tuition, tuition discounts/waivel'S,
                                            transfers)
                                          • Federal work study support for student workers employed by
                                            athletics.
                                          • Endowment unrestricted income, spending policy distributions
                                            and other investment income distributed to athletics in the
                                            rep01ting year to support athletic operations. Athletics restricted
                                            endmvment income foi: athletics should be reported in Category
                                            17.




NCAA Membership Financial Reporting System                                                           Page 3of75
          Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 5 of 76




Reporting Institution; University of Kansas                                          Reporting Year (FY): 2017


 ID              Item          Amount                                  Dermition.....................
 5     Less - Transfers to          $0 If the institution allocated fimds to athletics as represented in
     . Institution                     Categories 3-4 and the athletics depru.tment provided a transfer of
                                       fimds back to the institution in the reporting year, repo1t the transfer
                                       amount as a negative in this categ01y. The transfer amom1t may not
                                       exceed the total of Categories 3-4. Transfers back to the institution
                                       in excess of Categories 3-4 should be reported in Catego1y 50 -
                                       excess transfers to institution.
 6    Indirect Institutional           $0 Input value of costs covered and services provided by the institution
      Support                             to athletics but not charged to athletics including:

                                          • Administrative services provided by the university to athletics but
                                            not charged such as HR, Accmmting and IT.
                                          • Facilities maintenance.
                                          • Security.
                                          • Risk Management.
                                          • Utilities.

                                          Do not include depreciation.

                                          Note: This category should equal Category 36. If the institution is
                                          paying for debt service, leases, or rental fees for athletic facilities,
                                          but not charging to athletics, include those amounts in Catego1y 6A.
6A Indirect Institutional             $0 Input debt service payments (principal and interest, including
   Support - Athletic                    internal loan programs), leases and rental fees for athletics facilities
   Facilities Debt Service,              for the reporting year provided by the institution to athletics but not
   Lease and Rental Fees                 charged to athletics.

                                          Do not report depreciation.

                                          Note: If the institution is paying for all athletic facilities debt
                                          service, lease and rental fees and not charging to athletics, this
                                          category will equal Category 34. If athletics or other entities are
                                          also paying these expenses or the institution is charging directly to
                                          athletics, this catego1y will not equal Catego1y 34.
7     Guarantees               $580,232 Input revenue received from pru.ticipation in away games.




NCAA Membership Financial Reporting System                                                           Page 4of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 6 of 76




Reporting Institution: University of Kansas                                        Reporting Year (FY): 2017


 ID            Item           Amount                                 Deimition
      Contributions          $21,748,629 Input contributions provided and used by athletics in the rep01ting
                                         year including:

                                          • Amounts received from individuals, co1porations, associations,
                                            foundations, clubs or other organizations designated for the
                                            operations of the athletics program.
                                          • Funds contributed by outside contributors for the payment of
                                            debt service, lease payments or rental fee expenses for athletic
                                            facilities in the reporting year.
                                          • Amounts received above face value for tickets.

                                          Contributions shall include cash and marketable securities.

                                          Do not rep01t:

                                          • Pledges until funds are provided to athletics for use.
                                          • Contributions to be used in other repo1ting years.

                              $1,293,895 Input market value of in-kind contributions in the reporting year
                                         including:

                                         • Dealer provided automobiles.
                                         • Equipment.
                                         • Services.
                                         • Nutritional product.

                                         All in-kind contributions that are made as a result of a licensing or
                                         sponsorship agreement should be repo1ted in Category 15.

                                         Please offset in-kind values in the appropriate expense category.




NCAA Membership Financial Reporting System                                                           Page 5 of75
          Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 7 of 76




Reporting Institution: University of Kansas                                                                                   Reporting Year (FY): 2017


 ID               Item                            Amount                                Def"mition
 JO c~~~P~~~ation and                                  $0 Input all benefits provided by a third party and contractually
 '.r;; ·•.···Benefitsprnvided by a                                                  guaranteed by the institution, but not included on the institution's
   ;; third party                                                                   W-2. These may include:

                                                                                    • Car stipend.
                                                                                    • Country club membership.
                                                                                    • Allowances for clothing, housing, entertainment.
                                                                                    • Speaking fees.
                                                                                    • Camps compensation.
                                                                                    • Media income.
                                                                                    • Shoe and apparel income.

                                                                                   The total of tl1is categ01y should equal expense Categories 23 and
                                                                                   25 combined.
                                            $25,l 18,673 Input all revenue received for radio, television, internet, digital and
                                                         e-collllllerce rights, including the portion of conference
                                                         distributions related to media rights - if applicable.

                                                                                   Consult with your conference offices if you do not have the media
                                                                                   rights distribution amount available .
                                     ...........................................................

                                                $2,809,377 Input revenues received from all NCA.i\ distributions including
                                                           NCAA championships reimbursements and payments received from
                                                           the NCAA for hosting a championship.

                                                                                   ill some cases, NCAA distributions may be provided by the
                                                                                   conference office. Consult with the conference office for the
                                                                                   amount if you do not have it available and include in this categ01y.
      Conference Distl'.ibutions $11,068,826 Input all revenues received by conference distribution, excluding
      (Non Media and Non                     portions of distribution relating to media rights (rnported in
      Bowl)                                  Category 11) or NCAA distributions (repo1ted in Category 12).

                                                                                  Note: Conference distributions of revenue generated by a post-
                                                                                  season bowl to conference members should be recorded in this
                                                                                  category. Distributions for reimbursement of post-season bowl
                                                                                  expenses should be included in Category 19.




NCAA Membership Financial Reporting System                                                                                                    Page 6of75
              Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 8 of 76




 Reporting Institution; University of Kansas                                             Reporting Year (FY): 2017


  II)              Itelll         Amount                                    l)ermition
 )4 Program, Novelty,             $1,211,999 Input revenues from:
    Padang and Concession
   ·sales                                     • Grune Programs.
                                              • Novelties.
                                              • Food and Concessions.
                                              • Parking.

                                              Adve1iising should be included in Category 15.
    <.,
  15~~ Royalties, Licensing,      $5,749,672 Input revenues from:
    ';'Advertisement and
       Sponsorships                           •   Sponsorships.
                                              •   Licensing Agreements.
                                              •   Adve1tisement.
                                              •   Royalties.
                                              •   In-kind products and services as part of sponsorship agreement.

                                              An allocation may be necessaiy to distinguish revenues generated
                                              by athletics versus the lmiversity if payments ru·e combined.
           Sp01ts Camp Revenues       $2,855 Input amounts received by the athletics depaitment for sports camps
~'~\~;;,
                                             and clinics.
 !?;;Athletics Restricted         $3,374,466 Please report spending policy distributions from athletics restricted
   }\' Endowment and                         endowments and investment income used for athletics operations in
    ·.Investments Income                     the repo1ting year.

                                              This category includes only restricted investment and endowment
                                              income used for the operations of intercollegiate athletics;
                                              institutional allocations of income from Ullfestricted endO'wments
                                              qualify as "Direct Institutional Support" and should be reported in
                                              Catego1y 4.

                                              Note: Please make sure amounts reported are only up to the ainount
                                              of expenses covered by the endowment for the repo1ting year.
 18' · Other Operating            $1,414,682 Input any operating revenues received by athletics in the rep01t year
      Revenue                                which cannot be classified into one of the stated categories.

                                             If the figure is greater than 10% of total revenues, please report the
                                             top three activities included in this categ01y in the comments
                                             section.




NCAA Membership Financial Reporting System                                                             Page 7of75
       Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 9 of 76




Reporting Institution: University of Kansas                                        Reporting Year (FY): 2017


 ID          Item             Amount                               Dermition
 19;;Bow1 Revenues                 $0 Input all am01mts received related to participation in a post-season
                                      bowl game, including:

                                          • Expense reimbursements.
                                          • Ticket sales.

                             $95,251,461 Total of Categories 1-19.
    Revenues
Expenses
2(f' Atw~ti~ s~<l~~t Aid     $11,202,004 Input the total amount of athletic student-aid for the rep01tiug year
                                         including:
                                          • Summer school.
                                          • Tuition discmmts and waivers (unless it is a discount or waiver
                                            available to the general student body).
                                          • Aid given to student-athletes who are inactive (medical reasons)
                                            or no longer eligible (exhausted eligibility).

                                          Athletics aid awarded to non-athletes (student-managers, graduate
                                          assistants, trainers) should be reported as Expenses Not Related to
                                          Specific Teams. It is permissible to report only dollars in the
                                          Expenses Not Related to Specific Teams row as long as you have
                                          rep01ted non- zero entries for Equivalencies, Number of Students,
                                          and Dollars (all 3 required for at least one sport).

                                          Note: Pell grants are provided by the government, not the
                                          institution or athletics department, and therefore should be
                                          excluded from reporting in this category.

                                          This infonnation can be managed within the NCA.A's Compliance
                                          Assistance (CA) software. The information entered into compliance
                                          assistance will automatically populate to the athletic student aid
                                          section within the NCAA Financial Reporting System when the CA
                                          import feature is selected.
   Guarantees                $1, 526,124 Input amow1ts paid to visiting participating institutions, including
                                         per diems and/or travel and meal expenses.




NCAA Membership Financial Reporting System                                                         Page 8of75
        Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 10 of 76




Reporting Institution: University of Kansas                                         Reporting Year (FY): 2017


 ID             Item            Amount                                   Def"mition
 22 • Coaching Salaries,       $15,267,864 Input compensation, bonuses and benefits paid to all coaches
      Benefits and Bonuses                 reportable on the university or related entities W-2 and 1099 forms
      paid by the University               inclusive of:
      and Related Entities
                                            • Gross wages and bonuses.
                                            • Benefits including allowances, speaking fees, retirement,
                                              stipends, memberships, media income, tuition reimbursement and
                                              earned defen-ed compensation.

                                            Place any severance payments in Category 26.

                                            Note: Bonuses related to participation in a post-season bowl gaine
                                            should be included in Category 41.
23 Coaching Salaries,                   $0 Input compensation, bonuses and benefits paid to all coaches by a
  · Benefits and Bonuses                   third party and contractually guaranteed by the institution, but not
    paid by a Third Paity                  included on the institutions W-2 including:

                                           •   Car stipend.
                                           •   Country club membership.
                                           •   Allowances for clothing, housing, entertainment.
                                           •   Speaking fees.
                                           •   Camps compensation.
                                           •   Media income.
                                           •   Shoe and apparel income.

                                           Expense Categ01y 23 and 25 should equal Category 10.

                                           Note: Bonuses related to participation in a post-season bowl game
                                           should be included in Category 41.




NCAA Membership Financial Reporting System                                                          Page 9 of75
       Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 11 of 76




Re1>orting Institution; University of Kansas                                          Reporting Year (FY): 2017


 ID           Item              Amount                                    Dermition
24 Support Staff/            $21,092,261 Input compensation, bonuses and benefits paid to all administrative
   Administrative                        and suppo1t staff reportable on the university or related entities (e.g.
   Compensation, Benefits                foundations or booster clubs) W-2 and 1099 forms inclusive of:
   and Bonuses paid by the
    '""'"''''""' and Related             • Gross wages and bonuses.
   Entities                              • Benefits including allowances, speaking fees, retirement,
                                           stipends, memberships, media income, tuition reimbursement and
                                           earned defen-ed compensation.

                                           Staff members responsible for the gender-specific athletics
                                           depa1tment, but not a specific sport (i.e., director of men's athletics),
                                           will have their compensation figures reported as Expenses Not
                                           Related to Specific Teams fields. Athletics department staff
                                           members who assist both men's and women's teams (sports
                                           inform.ation director, academic advisor) will be reported as Not
                                           Allocated by Gender column.
25 Support Staffi'                      $0 Input compensation, bonuses and benefits paid to administrative
   Administrative                          and support staff by a third party and contractually guaranteed by
   Compensation, Benefits                  the institution, but not included on the institutions W-2 including:
   and Bonuses paid by
   Third Party                             • Car stipend.
                                           • Country club membership.
                                           • Allowances for clothing, housing, entertainment.
                                           • Speaking fees.
                                           • Camps compensation.
                                           • Media income.
                                           • Shoe and apparel income.

                                           Expense Catego1y 23 and 25 should equal Categ01y 10.
                                  $18,769 Input severance payments and applicable benefits recognized for
                                          past coaching and administrative personnel.
                               $2,032,037 Input transportation, lodging and meals for prospective student-
                                          athletes and institutional personnel on official and unofficial visits,
                                          telephone call charges, postage and such. Include value of use of
                                          instih1tion's own vehicles or airplanes as well as in-kind value of
                                          loaned or contributed transportation.




NCAA Membership Financial Reporting System                                                           Page 10 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 12 of 76




Reporting Institution: University of Kansas                                          Reporting Year (FY): 2017


 ID             Item            A.mount                                  Deimition
                                $6,440,781 Input air and ground travel, lodging, meals and incidentals
                                           (including housing costs incuned during school break period) for
                                           competition related to preseason, regular season and non-bowl
                                           postseason. Amounts incmTed for food and lodging for housing the
                                           team before a home game also should be included. Use of the
                                           institution's own vehicles or airplanes as well as in-kind value of
                                           donor-provided transportation.

                                            Note: Expenses related to post-season bowls should be included in
                                            Category 41.
      Sports Equipment,         $5,261,363 Input items that are provided to the teams only. Equipment amounts
      Unifonus and Supplies                are those expended from cmTent or operating funds. Include value
                                           of in-kind equipment provided.

                                            Note: Expenses related to post-season bowls should be included in
                                            Category 41.
                                $3,544,344 Input game-day expenses other than travel which are necessaiy for
                                           intercollegiate athletics competition, including officials, security,
                                           event staff, ambulance, etc. Input any payments back to the NCAA
                                           for hosting a tomnament.

                                            Note: E'h.-penses related to post-season bowls should be included in
                                            Catego1y 41.
:~i; •Fund Raising, Marketing   $3,071,893 Input costs associated with fund raising, marketing and promotion
      and Promotion                        for media guides, brochures, recrniting publications and such.
      Sports Crunp Expenses             $0 Input all expenses paid by the athletics department, including non-
                                           athletics personnel salaries and benefits, from hosting sports camps
                                           and clinics. Athletics personnel salaries and benefits should be
                                           reported in Categories 22-25.
      Spirit Groups               $87 ,595 Include suppoti for spirit groups including bands, cheerleaders,
                                           mascots, dancers, etc.

                                            Note: Expenses related to post-season bowls should be included in
                                            Catego1y 41.




NCAA Membership Financial Reporting System                                                         Page 11 of75
                  Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 13 of 76




Reporting Institution: University of Kansas                                                     Reporting Year (FY): 2017


 ID
 , ......................... .
  __
                                 Item    Amount                                    Dermition
j4:,: Athletic Facilities Debt          $11,189,277 Input debt service payments (principal and interest, including
  :::';Service, Leases and                          internal loan programs), leases and rental fees for athletics facilities
      Rental Fee                                    for the rep011ing yeru: regardless of entity paying (athletics,
                                                    instih1tion or other).

                                                     Do not rep01t depreciation.

                                                     Note: If the instih1tion is paying for all debt service, leases, or rental
                                                     fees for athletic facilities but not charging to athletics, this category
                                                     should equal Category 6A. If athletics or other entities are paying
                                                     these expenses or the institution is charging directly to athletics, this
                                                     category will not equal Category 6A.
          Direct Overhead and            $4, 156,927 Input overhead and administrative expenses paid by or charged
          Administrative Expenses                    directly to athletics including:

                                                     • Administrative/Overhead fees charged by the institution to
                                                       athletics.
                                                     • Facilities maintenance.
                                                     • Security.
                                                     • Risk Management.
                                                     • Utilities.
                                                     • Equipment Repair.
                                                     • Telephone.
                                                     • Other Administrative Expenses.

36 Indirect Instih1tional                         $0 Input overhead and administrative expenses NOT paid by or
         Support                                     charged directly to athletics including:

                                                     • Administrative/Overhead fees not cha1·ged by the institution to
                                                       athletics.
                                                     • Facilities maintenance.
                                                     •   Security.
                                                     •   Risk Management.
                                                     •   Utilities.
                                                     •   Equipment Repair.
                                                     • Telephone.
                                                     • Other Administrative Expenses.

                                                     Do not report depreciation.

                                                     Note: This category should equal Category 6.



NCAA Membership Financial Reporting System                                                                      Page 12of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 14 of 76




Reporting Institution: University of Kansas                                          Reporting Year (FY): 2017


 ID             Item            Amount                               Dermition
3 7 Medical Expenses and         $794,566 Input medical expenses and medical insurance premiums for
    Insurance                             student-athletes.
38 Memberships and Dues          $470,442 Input memberships, conference and association dues.
      Student-Athlete Meals    $2,639,984 Include meal allowance and food/snacks provided to student-
      (non-trnvel)                        athletes.

                                           Note: Meals provided during team travel should be reported in
                                           Category 28.
'4o;; Other Operating          $5,913,002 Input any operating expenses paid by athletics in the report year
   {Expenses                              which cannot be classified into one of the stated categories,
                                          including:

                                           • Non-team travel (conferences, etc.).
                                           • Team banquets and awards.

                                          If the figure is greater than 10% of total expenses, please report the
                                          top three activities included in this category in the comments
                                          section.
      Bowl Expenses                    $0 Input all expenditures related to pa1ticipation in a post-season bowl
                                          game, including:

                                           • Team travel, lodging and meal expenses.
                                          • Bonuses related to bowl participation.
                                          • Spirit groups.
                                          • Uniforms.

      Total Operating         $94,709,233 Total of Catego1ies 20-41.
      Expenses




NCAA Membership Financial Reporting System                                                         Page 13of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 15 of 76




Reporting Institution: University of Kansas                                            Reporting Year (FY): 2017


                                        Revenue/Expense Details
 l Ticket      $18,957 ,24 7 Input revenue received for sales of admissions to athletic events. This may include:
   Sales
                            • Public and faculty sales.
                            • Student sales
                            • Shipping and Handling fees.

                            Please rep01t amounts paid in excess of ticket's face value to obtain preferential
                            seating or priority in Category 8 (Contributions).



                                           Men's Teams Only Women's Teams Only Not Allocated by Gender
            Revenues by Source               Ticket Sales      Ticket Sales          Ticket Sales
Baseball                                             83,151
Basketball                                          15,101,909                  118,437
Football                                             3,412,370
Golf                                                          0                       0
Rowing                                                                                0
Soccer                                                                           39,447
Softball                                                                         36,493
Swimming and Diving                                                                   0
Tennis                                                                                0
Track and Field, X-Counb.y                                 718                      718
Volleyball                                                                     110,319
Others
Subtotal All Teams                                  18,598,148                 305,414                              0
Revenue Not Related to Specific Teams                                                                        53,685
Total Revenue                                       18,598,148                 305,414                       53,685




NCAA Membership Financial Reporting System                                                            Page 14 of 75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 16 of 76




Reporting Institution: University of Kansas                                             Reporting Year (FY): 2017


 i'Direct State or Other   $0 Input state, municipal, federal and other appropriations made in support of
   Government Support         athletics.

                              This amount includes funding specifically eannarked for the athletics department
                              by government agencies for which the institution cannot reallocate.

                              Any state or other government support appropriated to the university, for which
                              the university dete1mines the dollar allocation to the athletics department shall be
                              reported in Direct Institutional Support (Categoty 4).



                              Men's Teams Only             Women's Teams Only           Not Allocated by Gender
  Revenues by Source         Direct State or Other         Direct State or Other         Dfrect State or Other
                             Government Support            Government Support            Government Support
Baseball
Basketball
Football
Golf
Rowing
Soccer
Softball
Swimming and Diving
Tennis
Track and Field, X-
Country
Volleyball
Others
Subtotal All Teams                                    0                             0                                0
Revenue Not Related to
Specific Teams
Total Revenue                                         0                             0                                0




NCAA Membership Financial Reporting System                                                           Page 15of75
          Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 17 of 76




Reporting Institution: University of Kansas                                           Reporting Year (FY): 2017


 3 Student Fees      $304,801 Input student fees assessed and restricted for suppo1t of intercollegiate athletics.



                                          Men's Teams Only \Vomen's Teams Only Not Allocated by Gender
           Revenues by Source               Student Fees      Student Fees          Student Fees
Baseball
Basketball
Football
Golf
Rowing
Soccer
Softball
Swimming and Diving
Tennis
Track and Field, X-Cmmtiy
Volleyball
Otl1ers
Subtotal All Teams                                           0                        0                              0
Revenue Not Related to Specific Teams                                                                      304,801
Total Revenue                                                0                        0                    304,801




NCA.A Membership Financial Reporting System                                                          Page 16of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 18 of 76




Reporting Institution: University of Kansas                                             Reporting Year (FY): 2017


.4Direct             $1,616,107 Input direct funds provided by the institution to athletics for the operations of
  Institutional                 intercollegiate athletics including:
  Support
                                  • Umestricted funds allocated to the athletics department by the university
                                    (e.g. state funds, tuition, tuition discounts/waivers, b·ansfers)
                                  • Federal work study suppoit for student workers employed by athletics.
                                  • Endowment unrestricted income, spending policy disu:ibutions and other
                                    investment income distributed to athletics in the reporting year to support
                                    athletic operations. Athletics restricted endowment income for athletics
                                    should be reported in Catego1y 17.




                                     Men's Teams Only           Women's Teams Only           Not Allocated by
                                                                                                 Gender
       Revenues by Source            Direct Institutional        Direct Institutional       Direct Institutional
                                          Support                     Support                    Support
Baseball
Basketball
Football
Golf
Rowing
Soccer
Softball
Swimming and Diving
Tennis
Track and Field, X-Country
Volleyball
Others
Subtotal All Teams                                          0                           0                          0
Revenue Not Related to Specific                                                                         1,616,107
Teams
Total Revenue                                               0                           0               1,616,107




NCAA Membership Financial Reporting System                                                           Page 17of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 19 of 76




Reporting Institution: University of Kansas                                              Reporting Year (FY): 2017


;?':Less -           $0 If the institution allocated funds to athletics as represented in Categories 3-4 and the
~;;;Transfers   to      athletics department prnvided a transfer of funds back to the institution in the rep01ting
'.:t Iustihltion        year, rep01t the transfer amount as a negative in this category. The trnnsfer amount may not
                        exceed the total of Categories 3-4. Transfers back to the institution in excess of Categories
                        3-4 should be rep01ted in Categ01y 50 - excess transfers to institution.



                                         Men's Teams Only          "   omen's Teams Only Not Allocated by Gender
                                                                       7

       Revenues by Source                Less - Transfers to           Less - Transfers to Less - Transfers to
                                            Institution                    Institution          Institution
Baseball
Basketball
Football
Golf
Rowing
Soccer
Softball
Swimming and Diving
Tennis
Track and Field, X-Country
Volleyball
Others
Subtotal All Teams                                             0                         0                          0
Revenue Not Related to
Specific Teams
Total Revenue                                                  0                         0                          0




NCAA Membership Financial Reporting System                                                             Page 18of75
           Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 20 of 76




Reporting Institution; University of Kansas                                                                                               Reporting Year (FY): 2017


6 Indirect                                                      $0 Input value of costs covered and services provided by the institution to athletics but
.·•·.·~Institutional                                               not charged to athletics including:
 ·>'Suppo1i
                                                                            • Administrative services provided by the university to athletics but not charged such
                                                                              as HR, Accounting and IT.
                                                                            • Facilities maintenance.
                                                                            • Security.
                                                                            • Risk Management.
                                                                            • Utilities.

                                                                            Do not include depreciation.

                                                                            Note: This category should equal Category 36. If the institution is paying for debt
                                                                            service, leases, or rental fees for athletic facilities, but not charging to athletics,
                                                                            include those amounts in Category 6A.



                                                                                     Men's Teams Only            Women's Teams Only Not Allocated by Gender
       Revenues by Source                                                           Indirect Institutional       Indirect Institutional Indirect Institutional
                                                                                           ~llPll<.lrt                 Support             . . ~llllllort
Baseball
Basketball
Football
Golf
Rmving
        .................................................................

Soccer
Softball
Swimming and Diving
Tennis
Track and Field, X-Cmmtry
Volleyball
Others
Subtotal All Teams                                                                                           0                           0                            0
Revenue Not Related to
Specific Teams
Total Revenue                                                                                                0                           0                            0




NCAA Membership Financial Reporting System                                                                                                               Page 19 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 21 of 76




Reporting Institution: University of Kansas                                              Reporting Year (FY): 2017


6~; Indirect Institutional           $0 Input debt service payments (principal and interest, including internal loan
>',:\'';Support -Athletic Facilities    programs), leases and rental fees for athletics facilities for the reporting
       Debt Service, Lease and          year provided by the instih1tion to athletics but not charged to athletics.
       Rental Fees
                                        Do not report depreciation.

                                     Note: If the institution is paying for all athletic facilities debt service, lease
                                     and rental fees and not charging to athletics, this categ01y wi11 equal
                                     Category 34. If athletics or other entities are also paying these expenses or
                                     the institution is charging directly to athletics, this category will not equal
                                     Catego1y 34.



                       Men's Teams Only            \Vomen's Teams Only         Not Allocated by Gender
  Revenues by         Indirect Institutional        Indirect Institutional      Indirect Institutional
    Source          Support -Athletic Facilities Support -Athletic Facilities Support -Athletic Facilities
                     Debt Service, Lease and      Debt Senice, Lease and       Debt Service, Lease and
                           Rental Fees                  Rental Fees                  Rental Fees
Baseball
Basketball
Football
Golf
Rowing
Soccer
Softball
Swimming and
Diving
Tennis
Track and Field,
X-Counfly
Volleyball
Others
Subtotal All                                     0                                 0                                  0
Teams
Revenue Not
Related to
Specific Teams
Total Revenue                                    0                                 0                                  0



NCAA Membership Financial Reporting System                                                              Page 20 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 22 of 76




Reporting Institution: University of Kansas                                     Re1>0rting Year (FY): 2017


           Guarantees              $580,232 Input revenue received from participation in away games.



                                        Men's Teams Only ·women's Teams Only Not Allocated by Gender
           Revenues by Source             Guarantees         Guarantees            Guarantees
Baseball
Basketball                                        427,232
Football                                          150,000
Golf
Rowing
Soccer
Softball
Swimming and Diving
Tennis
Track and Field, X-Counhy
Volleyball                                                                 3,000
Others
Subtotal All Teams                                577,232                  3,000                        0
Revenue Not Related to Specific Teams
Total Revenue                                     577,232                  3,000                        0




NCAA Membership Financial Reporting System                                                    Page 21of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 23 of 76




Reporting Institution: University of Kansas                                                                                                                                                                                                    Reporting Year (FY): 2017


S1'contributions $21,748,629 Input contributions provided and used by athletics in the repmting year
                             including:

                                                            • Amounts received from individuals, corporations, associations, fotmdations,
                                                              clubs or other organizations designated for the operations of the athletics
                                                              program.
                                                            • Funds contributed by outside contributors for the payment of debt service,
                                                              lease payments or rental fee expenses for athletic facilities in the reporting
                                                              yeru:.
                                                            • A.mounts received above face value for tickets.

                                                            Confributions shall include cash and marketable securities.

                                                            Do not report:

                                                            • Pledges until fimds are provided to athletics for use.
                                                            • Contributions to be used in other reporting years.




                                                                                           l\':Ien's Teams Only Women's Teams Only Not Allocated by Gender
           Revenues by Source                                                                  Contributions      Contributions         Contributions
Baseball                                                                                                   1,000
Basketball
Football
Golf
Rowing
Soccer
Softball
Swimming and Diving                                                                                                                                                                                                                          760
Tennis
Track and Field, X-Counfly
Volleyball
             ............................................

Others
Subtotal All Teams                                                                                                                            1,000                                                                                          760                      0
Revenue Not Related to Specific Teams                                                                                                                                                                                                                        21,746,869
                                                              ............................................................................................................................................................................


Total Revenue                                                                                                                                 1,000                                                                                          760             21,746,869




NCAA Membership Financial Reporting System                                                                                                                                                                                                                 Page22 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 24 of 76




Reporting In.~titution: University of Kansas                                                                                               Reporting Year (FY): 2017


 9 In-Kind $1,293,895 Input market value of in-kind contributions in the rep01ting year including:

                        • Dealer provided automobiles.
                        • Equipment.
                        • Services.
                        • Nutritional product.

                        All in-kind contributions that are made as a result of a licensing or sponsorship
                        agreement should be repo1ted in Catego1y 15.

                        Please offset in-kind values in the appropriate expense category.



                                                       :Men's Teams Only Women's Teams Only Not Allocated by Gender
           Revenues hySource                                                   In-Kind                                           In-Kind            In-Kind
Baseball
Basketball
Football
Golf
Rowing
Soccer
Softball
Swilmu:ing and Diving
Tennis
Track and Field, X-C01mtiy
Volleyball
Others
Subtotal All Teams                                                                                                           0             0                      0
Revenue Not Related to Specific Teams                                                                                                                     1,293,895
                                     .....................................................................................

Total Revenue                                                                                                                0             0              1,293,895




NCAA Membership Financial Reporting System                                                                                                             Page 23 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 25 of 76




Reporting Institution: University of Kansas                                         Reporting Year (FY): 2017


  l 0 Compensation and Benefits   $0 Input all benefits provided by a third paiiy aud contractually guaranteed
'."/ provided by a third pa1iy       by the institution, but not included on the institution's W-2. These may
                                     include:

                                     • Car stipend.
                                     • Country club membership.
                                     • Allowances for clothing, housing, ente11aimnent.
                                     • Speaking fees.
                                     • Camps compensation.
                                     • Media income.
                                     • Shoe and apparel income.

                                     The total of this category should equal expense Categories 23 and 25
                                     combined.



                       Men's Teams Only         \Vomen's Teams Only     Not Allocated by Gender
Revenues by Source Compensation and Benefits Compensation and Benefits Compensation and Benefits
                    provided by a third party provided by a third party pro-~ided by a third party
Baseball
Basketball
Football
Golf
Rowing
Soccer
Softball
Swimming and
Diving
Tennis
Track and Field, X-
Counfly
Volleyball
Others
Subtotal All Teams                               0                              0                                0
Revenue Not Related
to Specific Teams
Total Revenue                                    0                              0                                0



NCAA Membership Financial Reporting System                                                        Page 24 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 26 of 76




Reporting Institution: University of Kansas                                           Reporting Year (FY): 2017


'1~t Media    $25,118,673 Input all revenue received for radio, television, internet, digital and e-commerce
 :~:~Rights               rights, including the portion of conference distributions related to media rights - if
                          applicable.

                           Consult with your conference offices if you do not have the media rights distribution
                           ammmt available.



                                          Men's Teams Only Women's Teams Only Not Allocated by Gender
           Revenues by Source              Media Rights      Media Rights          Media Rights
Baseball
Basketball
Football                                           18,475,596
Golf
Rowing
Soccer
Softball
Swimming and Diving
Tennis
Track and Field, X-Cmmfly
Volleyball
Others
Subtotal All Teams                                18,475,596                         0                             0
Revenue Not Related to Specific Teams                                                                   6,643,077
Total Revenue                                     18,475,596                         0                  6,643,077




NCAA Membership Financial Reporting System                                                          Page 25 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 27 of 76




Reporting Institution: University of Kansas                                        Reporting Year (FY): 2017


 12 NCAA         $2,809,377 Input revenues received from all NCAA distributions including NCAA
~~j Distributi o            championships reimbursements and payments received from the NCAA for hosting
F~"ns                       a championship.

                          In some cases, NCAA distributions may be provided by the conference office.
                          Consult with the conference office for the amount if you do not have it available
                          and include in this category.



                                         l\.fen's Teams Only Women's Teams Only Not Allocated by Gender
           Revenues by Source           NCAA Distributions NCAA Distributions NCAA Distributions
Baseball                                                    0
Basketball                                        2,737,180
Football
Golf
Rowing
Soccer                                                                       13,564
Softball
Swimming and Diving
Tennis                                                                        2,713
Track and Field, X-Counfly                           26,310                  26,310
Volleyball                                                                    3,300
Others
Subtotal All Teams                                2,763,490                  45,887                           0
Revenue Not Related to Specific Teams
Total Revenue                                     2,763,490                  45,887                           0




NCAA Membership Financial Reporting System                                                       Page 26 of 75
           Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 28 of 76




Reporting Institution: University of Kansas                                                                                   Reporting Year (FY): 2017


 13 ·Conference                            $11,068,826 Input all revenues received by conference distribution, excluding
     Distributions (Non                                p01tions of distribution relating to media rights (repmted in Categ01y
     Media and Non Bowl)                               11) or NCAA distributions (reported in Catego1y 12).

                                                              Note: Conference distributions of revenue generated by a post-season
                                                              bowl to conference members should be recorded in this category.
                                                              Distributions for reimbursement of post-season bowl expenses should
                                                              be included in Category 19.



                                      Men's Teams Only              \Vomen's Teams Only                                   Not Allocated by Gender
Revenues by Source Conference Distributions Conference Distributions Conference Distributions
                            (Non Media and Non Bowl).................................................
                .....................
                                                        (Non Media and Non Bowl)                                    (Non Media and Non Bowl)
                                                                                                      ...................................................................

Baseball
Basketball
Football                                                     11,068,826
Golf
Rowing
Soccer
Softball
Swimming and
Diving
Tennis
Track and Field, X-
Country
Volleyball
Others
Subtotal All Teams                                           11,068,826                                                  0                                            0
Revenue Not Related
to Specific Teams
Total Revenue                                                11,068,826                                                  0                                            0




NCAA Membership Financial Reporting System                                                                                                          Page 27 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 29 of 76




Re1>orting Institution: University of Kansas                                          Reporting Year (FY): 2017


 i:'.;ij'Progrnm, Novelty, Parking and Concession       $1,211,999 Input revenues from:
      ·sales
                                                                   • Game Programs.
                                                                   • Novelties.
                                                                   • Food and Concessions.
                                                                   • Parking.

                                                                   Advertising should be included in Catego1y
                                                                   15.



                      Men's Teams Only         \\'omen's Teams Only     Not Allocated by Gender
Revenues by Source Program, Novelty, Parking Program, Novelty, Parking Program, Novelty, Parking
                     and Concession Sales      and Concession Sales      and Concession Sales
Baseball
Basketball
Football                                       37,220
Golf
Rowing
Soccer
Softball
Swinnning and Diving
Tennis
Track and Field, X-
Counfly
Volleyball
Others
Subtotal All Teams                             37,220                             0                             0
Revenue Not Related                                                                                   1,174,779
to Specific Teams
Total Revenue                                  37,220                             0                   1,174,779




NCAA Membership Financial Reporting System                                                        Page 28 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 30 of 76




Reporting Institution: University of Kansas                                              Reporting Year (FY}: 2017


 i~t'. Royalties, Licensing,           $5,749,672 Input revenues from:
 .· \Advertisement and
     Sponsorships                                  •   Sponsorships.
                                                   •   Licensing Agreements.
                                                   •   Advertisement.
                                                   •   Royalties.
                                                   • In-kind products and services as part of sponsorship
                                                     agreement.

                                                   Au allocation may be necessary to distinguish revenues
                                                   generated by athletics versus the university if payments am
                                                   combined.



                                Men's Teams Only            \Vomen's Teams Only          Not Allocated by Gender
Revenues by Source             Royalties, Licensing,         Royalties, Licensing,        Royalties, Licensing,
                               Advertisement and             Advertisement and             Advertisement and
                                  Sponsorships                  Sponsorships                  Sponsorships
Baseball
Basketball
Football
Golf
Rowing
Soccer
Softball
Swimming and
Diving
Tennis
Track and Field, X-
Country
Volleyball
Others
Subtotal All Teams                                     0                             0                           0
Revenue Not Related                                                                                      5,749,672
to Specific Teams
Total Revenue                                          0                             0                   5,749,672




NCAA Membership Financial Reporting System                                                            Page 29 of75
          Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 31 of 76




Reporting Institution; University of Kansas                                     Reporting Year (FY): 2017


 16 Spotts Camp           $2,855 Input ammmts received by the athletics department for sp01ts camps and
    Revenues                     clinics.



                                       Men's Teams Only \Vomen's Teams Only             Not Allocated by
                                                                                            Gender
           Revenues by Source            Sports Camp            Sports Camp          Sports Camp Revenues
                                          Revenues               Revenues
Baseball
Basketball
Football
Golf



Softball
Swilllllling and Diving
Tennis
Track and Field, X-Country
Volleyball
Oiliers
Subtotal All Teams                                        0                      0                        0
Revenue Not Related to Specific                                                                      2,855
Teams
Total Revenue                                             0                      0                   2,855




NCAA Membership Financial Reporting System                                                    Page 30 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 32 of 76




Reporting Institution: University of Kansas                                           Reporting Year (FY): 2017


 17 Athletics Restricted     $3,374,466 Please repo1i spending policy distributions from athletics restricted
  ·.•· Endowment and                    endm:vm.ents and investment income used for athletics operations in the
  · •Investments Income                 reporting year.

                                        This category includes only restricted investment and endowment
                                        income used for the operations of intercollegiate athletics; institutional
                                        allocations of income from unrestricted endowments qualify as "Direct
                                        Institutional Suppoit" and should be repmted in Category 4.

                                        Note: Please make sure amounts reported are only up to the amount of
                                        expenses covered by the endowment for the reporting year.



                            Men's Teams Only            Women's Teams Only           Not Allocated by Gender
Revenues by Source         Athletics Restricted         Athletics Restricted           Athletics Restricted
                             Endol\'lllent and            Endowment and                  Endowment and
                           Investments Income           In\"estments Income           Investments Income
Baseball
Basketball
Football
Golf
Rowing
Soccer
Softball
Swimming and
Diving
Tennis
Track and Field, X-
Country
Volleyball
Others
Subtotal All Teams                                0                              0                               0
Revenue Not                                                                                             3,374,466
Related to Specific
Teams
Total Revenue                                     0                              0                      3,374,466




NCAA Membership Financial Reporting System                                                          Page 31of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 33 of 76




Reporting Institution: University of Kansas                                          Reporting Year {FY): 2017


l,~~ Other Operating   $1,414,682 Input any operating revenues received by athletics in the report year which
 C:fi)i, Revenue                  cannot be classified into one of the stated categories.

                                  If the figure is greater than 10% of total revenues, please report the top three
                                  activities included in this categ01y in the comments section.



                                      Men's Teams Only         Women's Teams Only           Not Allocated by
                                                                                                Gender
         Revenues by Source            Other Operating           Other Operating            Other Operating
                                          Revenue                   Revenue                     ReYenue
Baseball                                            3,454
Basketball
Football                                                 204
Golf
Rowing                                                                             327
Soccer                                                                             630
Softball                                                                              9
Swimming and Diving                                                                413
Tennis
Track and Field, X-Country                           20,460                     16,354
Volleyball                                                                           60
Others
Subtotal All Teams                                   24,118                     17,793                          0
Revenue Not Related to Specific                                                                         1,372,771
Teams
Total Revenue                                        24,118                     17,793                  1,372,771




NCAA Membership Financial Reporting System                                                          Page 32 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 34 of 76




Reporting Institution; University of Kansas                                          Reporting Year (FY): 2017


 l~·Bowl             $0 Input all amounts received related to pa'rticipation in a post-season bowl game,
  ··Revenues            including:

                        • Expense reimbursements.
                        • Ticket sales.




                                          Men's Teams Only Women's Teams Only Not Allocated by Gender
           Revenues by Source              Bowl Revenues     Bo\\'I Revenues      Bowl Revenues
Baseball
Basketball
Football
Golf
Rowing
Soccer
Softball
Swimming and Diving
Tennis
Track and Field, X-Countty
Volleyball
Others
Subtotal All Teams                                           0                       0                       0
Revenue Not Related to Specific Teams
Total Revenue                                               0                        0                       0




NCAA Membership Financial Reporting System                                                          Page 33of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 35 of 76




Reporting Institution: University of Kansas                                        Reporting Year (FY): 2017


             Total Operating Revenues                          $95,251,461TotalofCategories1-19.



                                        Men's Teams Only       Women's Teams Only       Not Allocated by
                                                                                            Gender
         Revenues by Source              Total Operating         Total Operating        Total Operating
                                            Revenues                Revenues               Revenues
Baseball                                             87,605
Basketball                                       18,266,321                  118,437
Football                                         33,144,216
Golf                                                       0                        0
Rowing                                                                          327
Soccer                                                                       53,641
Softball                                                                     36,502
Swimming and Diving                                                            1,173
Tennis                                                                        2,713
Track and Field, X-Cmmhy                             47,488                  43,382
Volleyball                                                                  116,679
Others
Subtotal All Teams                               51,545,630                 372,854                        0
Revenue Not Related to Specific                                                                  43,332,977
Teams
Total Revenue                                    51,545,630                 372,854              43,332,977




NCAA Membership Financial Reporting System                                                     Page 34 of75
        Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 36 of 76




Reporting Institution: University of Kansas                                              Reporting Year (FY): 2017


 :iO,Athletic   Total Dollar        $11,202,004 Input the total amount of athletic student-aid for the reporting
    Student     Amount                          year including:
                                                   • Sullllller school.
                                                   • Tuition discounts and waivers (unless it is a discount or waiver
                                                     available to the general student body).
                                                   • Aid given to student-athletes who are inactive (medical
                                                     reasons) or no longer eligible (exhausted eligibility).

                                                   Athletics aid awarded to non-athletes (student-managers, graduate
                                                   assistants, trainers) should be rep011ed as Expenses Not Related
                                                   to Specific Teams. It is pennissible to report only dollars in the
                                                   Expenses Not Related to Specific Teams row as long as you have
                                                   reported non- zero entries for Equivalencies, Number of Students,
                                                   and Dollars (all 3 required for at least one sport).

                                                   Note: Pell grants are provided by the government, not the
                                                   institution or athletics department, and therefore should be
                                                   excluded from reporting in this category.

                                                   This infonnation can be managed within the NCAA's Compliance
                                                   Assistance (CA) software. The information entered into
                                                   compliance assistance will automatically populate to the athletic
                                                   student aid section within the NCAA Financial Reporting System
                                                   when the CA imp01t feature is selected.
                Total                     252.68
                Equivalencies
                Awarded
                Total Students              429
                Receiving Aid

                                           Male Athlete Scholarships

       Sport         Athletic Aid          Exhausted           Total Equivalencies     Number of      Total Dollar
                     Equivalency          Eligibility or          Awarded in       Stuclents Receiving Amount
                         (A)                Medical             2016-2017 (A+B)       Athletic Aid
                                         Equivalency (B)
Baseball                         13.17                                       13.17                   32     502,666
Basketball                         12                      0                    12                   13     855,802
Football                        79.49                    4.5                 83.99                  98    3,495,542
Golf                               3.9                   0.6                   4.5                   12     212,355
Track and Field,                 10.01                  3.59                  13.6                  40      585,509
X-Counhy

NCAA Membership Financial Reporting System                                                             Page 35 of75
           Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 37 of 76




Reporting Institution: University of Kansas                                             Reporting Year (FY): 2017


         Sport       Athletic Aid       Exhausted               Total Equivalencies     Number of     Total Dollar
                     Equivalency       Eligibility or              Awarded in       Students Receiving Amount
                         (A)             Medical                 2016-2017 (A+B)       Athletic Aid
                                     . J3:911iy~lency@)
Expenses Not                                                                      0
Related to
Specific Teams
Totals                      118.57                  8.69                     127.26               195       5,651,874

                                       Female Athlete Scholarships

         Sport       Athletic Aid      Exhausted                Total Equivalencies     Number of     Total Dollar
                     Equivalency      Eligibility or                Awarded in      Students Recei~ing Amount
                         (A)            Medical                  2016-2017 (A+B)       Athletic Aid
                                     Equivalency (B)
Basketball                      10                        5                      15                15        633,277
Golf                           6.5                                              6.5                10        321,086
RO\ving                      20.97                      1.3                  22.27                 64        744,717
Soccer                       11.45                  2.55                        14                 26        613,570
Softball                      9.38                  4.02                       13.4                24        547,897
Swill1Illing and             14.01                      0.4                   14.41                29        620,898
Diving
Tellllis                       8.5                                              8.5                 9        423,296
Track and Field,             12.87                  5.97                     18.84                 44        776,909
X-Country
Volleyball                    10.5                        2                    12.5                13        528,916
Expenses Not
Related to
Specific Teams
Totals                      104.18                 21.24                    125.42                234       5,210,566

                                Not Allocated by Gender Scholarships

       Sport         Athletic Aid      Exhausted                Total Equivalencies     Number of       Total
                   Equivalency (A)    Eligibility or               Awarded in       Students Receiving Dollar
                                        Medical                  2016-2017 (A+B)       Athletic Aid    Amount
                                     Equivalency (B)      ...

Expenses Not                                                                                                 339,564
Related to
Specific Teams
Totals                          0                         0                       0                     0    339,564
NCAA Membership Financial Reporting System                                                           Page 36 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 38 of 76




Re1>orting Institution: University of Kansas                                       Reporting Year (FY): 2017


 2VGuarantees $1,526,124 fupnt amounts paid to visiting participating institutions, including per diems and/or
 .                       travel and meal expenses.



                                         Men's Teams Only \Vomen's Teams Only Not Allocated by Gender
 Expenses by Object of Expenditure         Guarantees         Guarantees            Guarantees
Baseball                                           72,435
Basketball                                           495,000                118,000
Football                                             650,000
Golf
Rowing
Soccer                                                                        7,000
Softball                                                                     26,000
Swimming and Diving                                                           4,000
Tennis
Track and Field, X-Cmmtry                             18,216                 18,216
Volleyball                                                                   21,449
Others
Subtotal All Teams                                 1,235,651                194,665                          0
Expenses Not Related to Specific Teams                                                                 95,808
Total Expenses                                     1,235,651                194,665                    95,808




NCAA Membership Financial Reporting System                                                       Page 37 of 75
       Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 39 of 76




Reporting In'>titution: University of Kansas                                       Reporting Year (FY): 2017


 22'Coaching Salaries, Benefits and $15,267,864 fuput compensation, bonuses and benefits paid to all coaches
    Bonuses paid by the University              repmtable on the university or related entities W-2 and 1099
       Related Entities                         fonns inclusive of:

                                                  • Gross wages and bonuses.
                                                  • Benefits including allowances, speaking fees, retirement,
                                                    stipends, memberships, media income, tuition
                                                    reimbursement and earned defeITed compensation.

                                                  Place any severance payments in Category 26.

                                                  Note: Bonuses related to paiticipation in a post-season bowl
                                                  game should be included in Category 41.
4$. Coaching Salaries, Benefits and            $0 fuput compensation, bonuses and benefits paid to all coaches
 >Bonuses paid by a Third Patty                   by a third patty and contractually guaranteed by the
                                                  institution, but not included on the institutions \V-2
                                                  including:

                                                  • Cai· stipend.
                                                  • Count:iy club membership.
                                                  • Allowances for clothing, housing, entertainment.
                                                  •   Speaking fees.
                                                  •   Camps compensation.
                                                  •   Media income.
                                                  •   Shoe and appm·el income.

                                                  Expense Category 23 and 25 should equal Category 10.

                                                 Note: Bonuses related to participation in a post-season bowl
                                                 game should be included in Category 41.

                                      Men's Teams Coaching Expenses

                     l\fen's Teams Head Coaches                  1\tien's Teams Assistant Coaches
   Sport     NumbeFTE         Coaching        Coaching   Numbe FTE          Coaching        Coaching
              r of        Salaries, Benefits  Salaries,   r of          Salaries, Benefits   Salaries,
             Positio      and Bonuses paid Benefits and Positio         and Bonuses paid Benefits and
               ns         by the University Bonuses paid   ns           by the University Bonuses paid
                            and Related      by a Third                    and Related      by a Third
                               Entities        Party                         Entities         Party
Baseball           1    1           268,252                    2      2           293,656
Basketball         1    1         4,951,805                         3    3         1,293,548
Football           I    1         1,365,483                         9    9         3,005,112

NCAA Membership Financial Repo1ting System                                                       Page 38 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 40 of 76




Reporting Institution: University of Kansas                                   Reporting Year (FY): 2017


                       Men's Teams Head Coaches                  Men's Teams A'.isistant Coaches
   Sport       Numbe FTE      Coaching       Coaching    Nnmbe FIE       Coaching          Coaching
                r of      Salaries, Benefits  Salaries,   r of       Salaries, Benefits     Salaries,
               Positio    and Bonuses paid Benefits and Positio      and Bonuses paid Benefits and
                 ns       by the University Bonuses paid   ns        by the University Bonuses paid
                            and Related      by a Third                 and Related        by a Third
                               Entities        Party                      Entities           Party
Golf                    1           202,208                    1   1            87,878
Track and               0.5         155,281                     5 2.5           278,993
Field, X-
Country
Subtotal All        5 4.5         6,943,029              0     20 17.5        4,959,187                  0
Teams
Expenses
Not Related
to Specific
Teams
Total                             6,943,029              0                    4,959,187                  0
Expenses

                                 \Vomen's Teams Coaching Expenses

                       \Vomen's Teams Head Coaches               \\'omen's Teams Assistant Coaches
   S1>ort      NumbeFTE         Coaching       Coaching     NnmbeFTE        Coaching        Coaching
                rof         Salaries, Benefits  Salaries,    rof        Salaries, Benefits  Salaries,
               Positio      and Bonuses paid Benefits and Positio       and Bonuses paid Benefits and
                 ns         by the University Bonuses paid    ns        by the University Bonuses paid
                              and Related      by a Third                  and Related     by a Third
                                 Entities        Paro/ ....                  Entities        Party
Basketball                1           365,753                    3    3           488,779
Golf                1    1          101,711                     1    1           61,200
Rowing              1    1          104,547                     2    2          112,095
Soccer              1               214,286                     2    2          167,911
Softball            1    1          233,209                     2    2          194,288
Swimming            1    1          119,907                     2    2          119,874
and Diving
Tennis              I    1          132,825                     I                65,546
Track and           1 0.5           155,281                     5 25            278,993
Field, X-
Counhy
Volleyball          1    1         248,599                      2    2          200,844

NCAA Membership Financial Reporting System                                                 Page 39of75
       Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 41 of 76




Reporting In~titution: University of Kansas                                Reporting Year (FY): 2017


                     \Vomen's Teams Head Coaches              ·women's Teams Assistant Coaches
   Sport     NumbeFTE        Coaching       Coaching NumbeFTE            Coaching        Coaching
              rof        Salaries, Benefits  Salaries,   rof         Salaries, Benefits  Salaries,
             Positio     and Bonuses paid Benefits and Positio       and Bonuses paid Benefits and
               ns        by the University Bonuses paid   ns         by the University Bonuses paid
                           and Related      by a Third                 and Related      by a Third
                              Entities        Party                       Entities        Party
Subtotal All       9 8.5         1,676,118             0     20 17.5         1,689,530             0
Teams
Expenses
Not Related
to Specific
Teams
Total                            1,676,118            0                    1,689,530              0
Expenses




NCAA Membership Financial Reporting System                                             Page 40 of75
        Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 42 of 76




Reporting Institution; University of Kansas                                                Reporting Year (FY): 2017


'2tl:'i Suppmt Staff/              $21,092,261 Input compensation, bonuses and benefits paid to all administrative
 . .,; ;<Administrative                        and support staff reportable on the tmiversity or related entities (e.g.
         Compensation, Benefits                foundations or booster clubs) W-2 and 1099 forms inclusive of:
         and Bonuses paid by the
         University and Related                 • Gross wages and bonuses.
         Entities                               • Benefits including allowances, speaking fees, retirement,
                                                  stipends, memberships, media income, tuition reimbursement
                                                  and earned defeffed compensation.

                                                Staff members responsible for the gender-specific athletics
                                                depaitment, but not a specific sport (i.e., director of men's athletics),
                                                will have their compensation figures repmted as Expenses Not
                                                Related to Specific Teams fields. Athletics depaitment staff
                                                members who assist both men's and women's teams (spmts
                                                infonnation director, academic advisor) will be reported as Not
                                                Allocated by Gender column.
            Support Staff/                   $0 Input compensation, bonuses and benefits paid to administrative
        . Administrative                        and support staff by a third pmty and contractually guaranteed by
. . Compensation, Benefits                      the institution, but not included on the institutions W-2 including:
'','.:.'::•·:and Bonuses paid by
  ..... ,'i Third Party                         • Car stipend.
                                                •   Countly club membership.
                                                •   Allowances for clothing, housing, entertainment.
                                                •   Speaking fees.
                                                •   Camps compensation.
                                                • Media income.
                                                • Shoe and apparel income.

                                                Expense Category 23 and 25 should equal Category 10.



                Men's Teams Only            Women's Teams Only           Not Allocated by Gender
 Expenses Support Staff/ Support Staff/ Support Staffl Support Staff/ Support Staff/ Support Staff/
 by Object Administrative Administrative Administrative Administrative Administrative Administrative
    of     Compensation, Compensation, Compensation, Compensation, Compensation, Compensation,
Expenditur Benefits and Benefits and Benefits and Benefits and Benefits and Benefits and
     e     Bonuses paid Bonuses paid Bonuses paid Bonuses paid Bonuses paid Bonuses paid
               by the     by Third Party     by the     by Third Party     by the     by Third Party
           University and                University and                University and
              Related                       Related                       Related
              Entities                      Entities                      Entities
Baseball           85,031
Basketball              547,538                            351,359

NCAA Membership Financial Reporting System                                                                Page 41of75
           Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 43 of 76




  Reporting Institution: University of Kansas                                                                        Reporting Year (FY): 2017


                  1\-Ien's Teams Only           "'omen's Teams Only         Not Allocated by Gender
   Expenses Support Staff/ Support Staff/ Support Staff/ Support Staff/ Suppo11 Staff/ Sup1>ort Staff/
   by Object Administrative Administrative Administrative Administrative Administrative Administrative
       of    Compensation, Compensation, Compensation, Compensation, Compensation, Compensation,
  Expenditur Benefits and Benefits and Benefits and Benefits and Benefits and Benefits and
       e     Bonuses paid Bonuses paid Bonuses paid Bonuses paid Bonuses paid Bonuses paid
                 by the      by Third Party     by the     by Third Party     by the     by Third Party
             University and                 University and                University and
                Related                        Related                       Related
                Entities                       Entities                      Entities
  Football        1,393,896
  Golf                  6,022                                           4,951
                                                ...............................

  Rowing                                                           99,405
  Soccer                                                           48,681
  Softball                                                              3,932
  Swimming                                                              7,140
' andDiving
  Tennis                                                                2,976
                                                                                  ............................

  Track and          163,245                                  163,245
  Field, X-
  Connfty
  Volleyball                                                       20,819
  Others
  Subtotal         2,195,732               0                  702,508                                            0           0              0
  All Teams
 Expenses                                        18,194,021                                                      0
 Not
 Related to
 Specific
 Teams
 Total             2,195,732               0     18,896,529                                                      0           0              0
 Expenses




 NCAA Membership Financial Reporting System                                                                                      Page 42 of75
          Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 44 of 76




Reporting Institution: University of Kansas                                     Reporting Year (FY): 2017


26 Severance         $18,769 Input severance payments and applicable benefits recognized for past coaching
 ',';;;I: Payments           and administrative personnel.



                                     Men's Teams Only \Vomen's Teams OnlyNot Allocated by Gender
  Expenses by Object of Expenditure Severance Payments Severance Payments Severance Payments
Baseball
Basketball
Football
Golf
Rowing
Soccer
Softball                                                                   11,065
Swimming and Diving
Tennis
Track and Field, X-Countty
Volleyball
Others
Subtotal All Teams                                           0             I 1,065                           0
Expenses Not Related to Specific                                                                      7,704
Teams
Total Expenses                                               0             11,065                     7,704




NCAA Membership Financial Reporting System                                                    Page 43of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 45 of 76




Reporting Institution: University of Kansas                                           Reporting Year (FY): 2017


'27 Recruiting $2,032,037 Input transpmtation, lodging and meals for prospective student-athletes and
                          institutional pernonnel on official and unofficial visits, telephone call charges,
                          postage and such. Include value of use of institution's O\Vll vehicles or airplanes as
                          well as in-kind value ofloaned or contributed transportation.



                                    :Men's Teams Only Women's Teams Only Not Allocated by Gender
 Exp~ll~~s by Object of Exp~nditure     Re~.1"1J.i~~Jlg...                        Re~.1"1J.i~~g Recruiting
Baseball                                                                   88,076
                                       .....................................

Basketball                                            507,513                 231,365
Football                                              778,461
Golf                                                   25,742                   18,748
Rowing                                                                          30,168
Soccer                                                                          73,803
Softball                                                                        47,060
Swinnning and Diving                                                            35,870
Tennis                                                                          36,230
Track and Field, X-Country                             55,271                   57,132
Volleyball                                                                      30,776
Others
Subtotal All Teams                                  1,455,063                 561,152                              0
Expenses Not Related to Specific Teams                                                                     15,822
Total Expenses                                      1,455,063                 561,152                      15,822




NCAA Membership Financial Reporting System                                                          Page 44 of 75
          Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 46 of 76




Reporting Institution: University of Kansas                                     Reporting Year (FY): 2017


   Team $6,440,781 Input air and grmmd travel, lodging, meals and incidentals (including housing costs
   Trave           inc1med during school break period) for competition related to preseason, regular season
                   and non-bowl postseason. Amounts incuffed for food and lodging for housing the team
                   before a home game also should be included. Use of the institution's own vehicles or
                   airplanes as well as in-kind value of donor-provided transp01tatio11.

                     Note: Expenses related to post-season bowls should be included in Category 41.



                                         Men's Teams Only\Vomen's Teams Only Not Allocated by Gender
 Expenses by Object of Expenditure         Team Travel       Team Travel           Team Travel
Baseball                                          605,810
Basketball                                       1,089,304               918,181
Football                                         1,292,954
Golf                                               113,100                 74,426
Rowing                                                                   311,915
Socce1·                                                                  226,774
Softball                                                                 297,700
Swin:uning and Diving                                                     134,521
Tennis                                                                    140,296
Track and Field, X-Counfly                        305,531                294,572
Volleyball                                                               306,232
Others
Subtotal All Teams                               3,406,699             2,704,617                            0
Expenses Not Related to Specific Teams                                                                329,465
Total Expenses                                   3,406,699             2,704,617                      329,465




NCAA Membership Financial Repo1ti11g System                                                   Page 45 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 47 of 76




Reporting Institution: University of Kansas                                       Reporting Year (FY): 2017


"29'!sp01ts Equipment,    $5,261,363 Input items that are provided to the teams only. Equipment amounts are
    Uniforms and Supplies            those expended from current or operating funds. Include value of in-
                                     kind equipment provided.

                                      Note: Expenses related to post-season bowls should be included in
                                      Category 41.



                            Men's Teams Only            Women's Teams Only        Not Allocated by Gender
Expenses by Object of       Sports Equipment,            Sports Equipment,          Sports Equipment,
     Expenditure           Uniforms and Supplies        Uniforms and Supplies      Uniforms and Supplies
Baseball                                  467,962
Basketball                                     74,631                    40,116
Football                                      917,255
Golf                                           26,057                    23,640
Rowing                                                                   97,425
Soccer                                                                   16,012
Softball                                                                 53,356
Swimming and Diving                                                      51,128
Tennis                                                                   25,090
Track and Field, X-                           34,228                     28,568
Counfly
Volleyball                                                               24,497
Others
Subtotal All Teams                        1,520,133                    359,832                            0
Expe1rnes Not Related to                                                                          3,381,398
Specific Teams
Total Expenses                            1,520,133                    359,832                    3,381,398




NCAA Membership Financial Repo1ting System                                                    Page 46 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 48 of 76




Reporting Institution: University of Kansas                                               Reporting Year (FY): 2017


 30 Game         $3,544,344 Input game-day expenses other than travel which are necessary for intercollegiate
 >:t:m Expense              athletics competition, including officials, security, event staff, ambulance, etc. Input
    s                       any payments back to the NCAA for hosting a tournament.

                             Note: Expenses related to post-season bowls should be included in Categ01y 41.



                                              Men's Teams Only Women's Teams OnlyNotAllocated by Gender
 Expenses by Object of Expenditure             Game Expenses     Game Expenses       Game Expenses
Baseball                                               154,600
Basketball                                                985,485                 382,065
Football                                                  943,728
Golf                                                        4,216                      115
Rowing                                                                              31,977
Soccer                                                                             47,421
Softball                                                                            78,332
Swimming and Diving                                                                  2,651
Tennis                                                                              16,032
Track and Field, X-Countiy                                 87,760                  48,958
Volleyball                                                                         74,129
Others
Subtotal All Teams                                      2,175,789                 681,680                              0
Expenses Not Related to Specific Teams                                                                        686,875
Total Expenses                                          2,175,789                 681,680                     686,875




NCAA Membership Financial Repo11ing System                                                              Page 47 of 75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 49 of 76




Reporting Institution: University of Kansas                                       Reporting Year (FY): 2017


3J Flmd Raising, Marketing $3,071,893 Input costs associated with fund raising, marketing and promotion for
. :;and Promotion                     media guides, brochures, recmiting publications and such.



                          Men's Teams Only       ·women's Teams Only    Not Allocated by Gender
  Expenses by Object of Fund Raising, Marketing Fund Raising, Marketing Fund Raising, Marketing
      Expenditure           and Promotion           and Promotion            and Promotion
Baseball                                        3,893
Basketball                                      9,635                    15,642
Football                                      177,096
Golf                                             316                        679
Rowing                                                                    3,844
Soccer                                                                    2,609
Softball                                                                  2,290
Swimming and Diving                                                       1,111
Tennis                                                                    2,454
Track and Field, X-                             1,879                     1,115
Country
Volleyball                                                                   85
Others
Subtotal All Teams                            192,819                    29,829                          0
Expenses Not Related to                                                                          2,849,245
Specific Teams
Total Expenses                                192,819                    29,829                  2,849,245




NCAA Membership Financial Reporting System                                                    Page 48of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 50 of 76




Reporting Institution: University of Kansas                                          Reporting Year (FY): 2017


~.~:sp01ts       $0 Input all expenses paid by the athletics department, including non-athletics personnel
 ;•::::Camp         salaries and benefits, from hosting sp01ts camps and clinics. Athletics personnel salaries
    ·Expenses       and benefits should be reported in Categories 22-25.



                                         l\fen's Teams Only Women's Teams Only             Not Allocated by
                                                                                                Gender
 Expenses by Object of Expenditure          Sports Camp             Sports Camp          Sports Camp Expenses
                                             Expenses                Expenses
Baseball
Basketball
Football
Golf
Rowing
Soccer
Softball
Swimming and Diving
Tennis
Track and Field, X-Counby
Volleyball
Others
Subtotal All Teams                                           0                       0                           0
Expenses Not Related to Specific
Teams
Total Expenses                                               0                       0                           0




NCAA Membership Financial Reporting System                                                         Page 49 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 51 of 76




Reporting Institution: University of Kansas                                       Reporting Year (FY): 2017


::~}Spirit       $87,595 hlclude suppoli for spirit groups including bands, cheerleaders, mascots, dancers,
   Groups                etc.

                         Note: Expenses related to post-season bowls should be included in Category 41.



                                         Men's Teams Only\Vomen's Teams Only Not Allocated by Gender
 Expenses by Object of Expenditure        Spirit Groups     Spirit Groups         Spirit Groups
Baseball
Basketball
Football
Golf
Rowing
Soccer
Softball
Swimming and Diving
Tennis
Track and Field, X-Countly
Volleyball
Others
Subtotal All Teams                                        0                       0                           0
Expenses Not Related to Specific Teams                                                                 87,595
Total Expenses                                            0                       0                    87,595




NCAA Membership Financial Reporting System                                                      Page50 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 52 of 76




Reporting Institution: University of Kansas                                            Reporting Year (FY): 2017


34 Athletic Facilities   $11, 189,277 Input debt service payments (principal and interest, including internal
   Debt Service,                      loan programs), leases and rental fees for athletics facilities for the
   Leases and Rental                  reporting year regardless of entity paying (athletics, institution or other).
   Fee
                                      Do not report depreciation.

                                      Note: If the institution is paying for all debt service, leases, or rental fees
                                      for athletic facilities but not charging to athletics, this catego1y should
                                      equal Category 6A. If athletics or other entities are paying these
                                      expenses or the institution is charging directly to athletics, this category
                                      will not equal Category 6A.



                      .Men's Teams Only        Women's Teams Only       Not Allocated by Gender
Expenses by Object Athletic Facilities Debt   Athletic Facilities Debt   Athletic Facilities Debt
  of Expenditure  Service, Leases and Rental Senice, Leases and Rental Service, Leases and Rental
                              Fee                       Fee                        Fee
Baseball                                 261
Basketball                                        43
Football                                    103,312
Golf                                          33,390                         33,390
Rowing                                                                        4,911
Soccer                                                                     471,906
Softball                                                                   475,506
Swimming and                                                                  1,838
Diving
Tennis                                                                     343,080
Track and Field, X-                         479,406                        479,406
Com1try
Volleyball
Others
Subtotal All Teams                         616,412                       1,810,037                                 0
Expenses Not                                                                                              8,762,828
Related to Specific
Teams
Total Expenses                             616,412                       1,810,037                        8,762,828




NCAA Membership Financial Reporting System                                                            Page 51of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 53 of 76




Reporting Institution: University of Kansas                                          Reporting Year (FY): 2017


 35 Direct Overhead and               $4,156,927 Input overhead and administrative expenses lJaid bv or
    Administrative Expenses                      charged directlv to athletics including:

                                                   • Administrative/Overhead fees charged by the institution to
                                                     athletics.
                                                   • Facilities maintenance.
                                                   • Secmity.
                                                   • Risk Management.
                                                   • Utilities.
                                                   • Equipment Repair.
                                                   • Telephone.
                                                   • Other Administrative Expenses.




                           l\Ien's Teams Only             Women's Teams Only         Not AUocated by Gender
Expenses by Object of     Direct Overhead and             Direct Overhead and         Direct Overhead and
    Ex1>enditure     .. ~dministl."ativti E::XPt'llses   Administrative E;x1>enses   Administrative Expel'lses
Baseball
Basketball                                       5,673                       3,000
Football                                       97,885
Golf
Rowing
Soccer
Softball                                                                     2,000
Swiimning and Diving
Tennis
Track and Field, X-                                300
Country
Volleyball
Others
Subtotal All Teams                            103,858                        5,000                           0
Expenses Not Related                                                                                 4,048,069
to Specific Teams
Total Expenses                                103,858                        5,000                   4,048,069




NCAA Membership Financial Reporting System                                                        Page 52of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 54 of 76




Reporting Institution: University of Kansas                                          Reporting Year (FY): 2017


'36 Indirect Institutional   $0 Input overhead and administrative expenses NOT paid by or charned directly
    Support                     to athletics including:

                                • Administrntive/Overhead fees not charged by the institution to athletics.
                                • Facilities maintenance.
                                • Security.
                                • Risk Management.
                                •   Utilities.
                                •   Equipment Repair.
                                •   Telephone.
                                •   Other Administrative Expenses.

                                Do not report depreciation.

                               Note: This catego1y should equal Category 6.



                                     Men's Teams Only            \Vomen's Teams Only Not Allocatecl by Gender
    Expenses by Object of           Indirect Institutional       Indirect Institutional Indirect Institutional
           J:~penditure                   Support                      Support               . ~ll}l}l()~
Baseball
Basketball
Football
Golf
Rowing
Soccer
Softball
Swimming and Diving
Tennis
Track and Field, X-CmmtJ.y
Volleyball
Others
Subtotal All Teams                                           0                       0                        0
Expenses Not Related to
Specific Teams
Total Expenses                                               0                       0                        0




NCAA Membership Financial Reporting System                                                        Page 53of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 55 of 76




Reporting Institution: University of Kansas                                   Reporting Year (FY): 2017


:Fi':Medical Expenses and       $794,566 Input medical expenses and medical insurance premimns for
  · .Insurance                           student-athletes.



                                Men's Teams Only        Women's Teams Only Not Allocated by Gender
   Expenses by Object of       Medical Expenses and     Medical Expenses and Medical Expenses and
       Expenditure                  Insurance                Insurance            Insurance
Baseball
Basketball
Football
Golf
Rowing
Soccer
Softball
Swimming and Diving
Tennis
Track and Field, X-Countiy
Volleyball
Others
Subtotal All Teams                                  0                        0                        0
Expenses Not Related to                                                                          794,566
Specific Teams
Total Expenses                                      0                        0                   794,566




NCAA Membership Financial Reporting System                                                 Page 54 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 56 of 76




Reporting Institution: University of Kansas                                    Reporting Year (FY): 2017


           Memberships and Dues          $470,442 Input memberships, conference and association dues.



                                      Men's Teams Only       Women's Teams Only       Not Allocated by
                                                                                          Gender
Expenses by Object of Expenditure      Memberships and        Memberships and       Membe.-ships and Dues
                                           Dues                   Dues
Baseball                                            14,723
Basketball                                          26,140                  6,783
Football                                            56,441
Golf                                                17,965                  8,683
Rowing                                                                      4,876
Soccer                                                                      6,783
Softball                                                                   15,638
Swimming and Diving                                                         3,725
Tennis                                                                      1,274
Track and Field, X-Cmmtry                            6,677                  5,091
Volleyball                                                                  9,216
Others
Subtotal All Teams                                 121,946                 62,069                       0
fa"Peuses
  ..      Not Related to Specific                                                                 286,427
Teams
Total Expenses                                     121,946                 62,069                 286,427




NCAA Membership Financial Reporting System                                                   Page 55of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 57 of 76




Reporting Institution: University of Kansas                                          Reporting Year (FY): 2017


   Sh1dent-Athlete :Meals (non-   $2,639,984 Include meal allowance and food/snacks provided to sh1dent-
   travel)                                   athletes.

                                                Note: Meals provided during team travel should be repo1ted in
                                                Catego1y 28.



                              Men's Teams Only            Women's Teams Only         Not Allocated by Gender
 Expenses by Object of      Student-Athlete Meals         Student-Athlete M:eals      Student-Athlete Meals
      Expenditure                (non-travel)                  (non-travel)                (non-travel)
Baseball                                      6,584
Basketball                                      134,608                     85,805
Football                                      2,240,285
Golf                                              1,584                      3,280
Rowing                                                                         661
Soccer                                                                       2,208
Softball                                                                     4,485
Swimming and Diving                                                         14,930
Tennis                                                                       4,275
Track and Field, X-                              11,524                     11,049
Countiy
Volleyball                                                                   9,034
Others
Subtotal All Teams                            2,394,585                    135,727                              0
Expenses Not Related to                                                                               109,672
Specific Teams
Total Expenses                                2,394,585                    135,727                    109,672




NCAA Membership Financial Reporting System                                                       Page56 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 58 of 76




Reporting Institution: University of Kansas                                           Reporting Year (FY): 2017


 40 Other Operating   $5,913,002 Input any operating expenses paid by athletics in the report year which
    Expenses                     cannot be classified into one of the stated categories, including:

                                   • Non-team trnvel (conferences, etc.).
                                   • Team banquets and awards.

                                   If the figure is greater than 10% of total expenses, please report the top three
                                   activities included in this catego1y in the comments section.



                                      Men's Teams Only         Women's Teams Only            Not Allocated by
                                                                                                 Gender
       Expenses by Object of           Other Operating            Other Operating            Other Operating
           Expenditure                    Expenses                   Expenses                   Expenses
Baseball                                              28,073
Basketball                                           149,318                     62,662
Football                                             544.488
Golf                                                   5,022                     13,203
Rowing                                                                           26,481
Soccer                                                                           31,099
Softball                                                                         17,467
Swimming and Diving                                                              17,475
Tenuis                                                                            3,153
Track and Field, X-Counhy                             61,248                     53,516
Volleyball                                                                       54,292
Others
Subtotal All Teams                                   788.149                   279,348                           0
Expenses Not Related to Specific                                                                        4,845,505
Teams
Total Expenses                                       788,149                   279,348                  4,845,505




NCAA Membership Financial Reporting System                                                           Page 57of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 59 of 76




Reporting Institution: University of Kansas                                        Reporting Year (FY): 2017


41' Bowl Expenses     $0 Input all expenditures related to pruticipation in a post-season bowl game, including:

                         •   Team travel, lodging and meal expenses.
                         •   Bonuses related to bowl participation.
                         •   Spirit groups.
                         •   Unifonns.




                                         1\-Ien's Teams Only\Vomen's Teams OnlyNotAllocated by Gender
 Expenses by Object of Expenditure          Bowl Ex:penses     Bowl Expenses       Bowl Expenses
Baseball
Basketball
Football
Golf
Rowing
Soccer
Softball
Swimming and Diving
Tennis
Track and Field, X-Cmmtiy
Volleyball
Others
Subtotal All Teams                                         0                       0                          0
Expenses Not Related to Specific Teams
Total Expenses                                             0                       0                          0




NCAA Membership Financial Reporting System                                                        Page 58of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 60 of 76




Reporting Institution: University of Kansas                                          Reporting Year (FY): 2017


             Total Operating Expenses                          $94,709,233 Total of Categories 20-41.



                                        Men's Teams Only        \Vomen's Teams Only        Not Allocated by
                                                                                               Gender
     Expenses by Object of               Total Operating           Total Operating         Total Operating
         Expenditure                        Expenses                 .. J!=~p~~ses         ........... J!=~p~~~es
Baseball                                          2,592,022
Basketball                                       11,126,043                  3,702,787
Football                                         17,061,938
Golf                                               735,855                     665,112
Rov,ring                                                                     1,573,022
Soccer                                                                       1,930,063
Softball                                                                     2,010,225
Swimming and Diving                                                          1,135,068
Tennis                                                                       1,196,527
Track and Field, X-Cmmtiy                         2,245,068                  2,372,051
Volleyball                                                                   1,528,888
Others
Subtotal All Teams                               33,760,926                 16,113,743                              0
Expenses Not Related to Specific                           0                18,194,021                    26,640,543
Teams
Total Expenses                                  33,760,926                  34,307,764                    26,640,543




NCAA Membership Financial Reporting System                                                            Page 59of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 61 of 76




Re1>orting In..~titution; University of Kansas                                          Reporting Year (FY): 2017


                                            Athletics Participation
Table 638 Table 1 - - - Athletics Participation. A participant is a student-athlete who, as of the day of a varsity
l         team's first scheduled contest in the traditional season: (a) is listed as a team member; (b) practices
          witli the varsity team and receives coaching from one or more varsity coaches; or (c) receives
          athletically-related student aid.

              Any student who satisfies one or more of the criteria above is a participant, including a student on a
              team the institution designates or defmes as junior varsity, freshman, or novice, or a sh1dent who
              does not play in a scheduled contest, whether for medical reasons or to prese1ve eligibility (i.e., a
              redshitt).

              Student-athletes who participate in more than one spoit should be cmmted in each sport. The Coed
              Teams colmm1 is marked based on the content of the sports sponsored table (Mixed Sports) in the
              School Info page. Male practice players are NOT to be included as participants in this tab.le.



                                   Number of Participants Number of Participants Number of Particit>ants
                                                            Participating on a     Participating on a
                                                                Second Team            Third Team
             Sport            Coed  J.\!len's \Vo men's    1\:len's    Women's    1\-Ien's   Women's
                              Teams Teams       Teams      Teams        Teams     Teams       Teams
Baseball                                  37
Basketball                                15           15
Cross Country                             18           20           18            20           18           20
Football                                  109
Golf                                      12            8
Rowing                                                 70
Soccer                                                 27
Softball                                               22
Swimming and Diving                                    30
Tennis                                                  7
Track, Indoor                             59           58           59            58           18           20
Track, Outdoor                            60           56           60            56           18           20
Volleyball                                             15
Others
Total Paliicipants                       310          328           137          134           54           60
Participant Proportion                  48.6%        51.4%
Unduplicated Count of                    232          251
Pmiicipants

NCAA Membership Financial Reporting System                                                             Page 60 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 62 of 76




Reporting Institution: University of Kansas                                  Reporting Year (FY): 2017


                        Head Coaching Assignments - Men's Teams
 Table 2A                            5 Table 2A - - - Head Coaches Assignments Men's Teams



                                          Head Coaches ofl\'.len's Teams
                     Male Coaches - Head Count                    Female Coaches - Head Count
   Sport     Full Time Part Time Full Time Part Time Full Time Part Time FuH Time Part Time
             Coaching Coaching University University Coaching Coaching University University
              Duties    Duties Employee Employee or Duties            Duties Employee Employee or
                                            Volunteer                                     Volunteer
Baseball          1
Basketball
Football
Golf            1
Track and                 1
Field, X-
Country
Others
Coaching        4         1           5           0          0          0          0             0
Position
Totals




NCAA Membership Financial Reporting System                                                   Page 61of75
           Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 63 of 76




 Reporting In~titution: University of Kansas                                  Reporting Year (FY): 2017


                       Head Coaching Assignments -Women's Teams
   Table 2B                         9 Table 2B - - - Head Coaches Assignments \Vomeu's Teams



                                        Head Coaches of Women's Teams
                     Male Coaches - Head Count               Female Coaches - Head Count
    Sport Full Time Part Time Full Time Part Time Full Time Part Time Full Time Part Time
             Coaching Coaching University University Coaching Coaching University University
              Duties   Duties Employee Employee or Duties        Duties Employee Employee or
                                            Volunteer                                Volunteer
  Basketball                         I
  Golf                                                         1
  Rowing         l                     1
  Soccer         l                     l
  Softball                                                     1                    1
  Swimming       1
  and Diving
......

  T~nnis         1
 Track and                 1
 Field, X-
 Counby
 Volleyball      1                     l
 Others
 Coaching        6         1          7            0          2          0          2           0
 Position
 Totals




NCAA Membership Financial Reporting System                                                 Page 62 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 64 of 76




Repol"ting Institution; University of Kansas                                   Reporting Year (FY): 2017


                      Assistant Coaching Assignments - Men's Teams
Table 3A                           29 Table 3A - - - Assistant Coaches Assignments Men's Teams



                                         Assistant Coaches of Men's Teams
                     Male Coaches - Head Count                   Female Coaches - Head Count
   Sport     Full Time Part Time Full Time    Part Time Full Time Part Time Full Time Part Time
             Coaching Coaching University University Coaching Coaching University University
              Duties    Duties   Employee Employee or Duties         Duties Employee Employee or
                                              Volunteer                                  Volunteer
Baseball        2          1           2
Basketball      3                      3
Football        9          2           9           2
Golf            1                      l
Track and                  8           4           4                      3          1           2
Field, X-
Country
Others
Coaching        15        11          19           7           0          3          1           2
Position
Totals




NCAA Membership Financial Reporting System                                                   Page 63of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 65 of 76




Reporting In'ititution: University of Kansas                                   Reporting Year (FY): 2017


                    Assistant Coaching Assignments - Women's Teams
Table 3B                         28 Table 3B - - -Assistant Coaches Assignments \Vomen's Teams



                                    Assistant Coaches of\Vomen's Teams
                   Male Coaches - Head Count                Female Coaches - Head Count
  Sport Full Time Part Time Full Time Part Time Full Time Part Time Full Time Part Time
           Coaching Coaching University University Coaching Coaching University University
            Duties   Duties Employee Employee or Duties          Duties Employee Employee or
                                          Volunteer                                 Volunteer
Basketball                                                3                  3
Golf                                                           1
Rowing                                                         2                     2
Soccer          1                      l                       I                     1
Softball        1                      1                       I         1           l           1
Swimming        1                      1                                             1
and Diving
Tennis
Track and                  8          4            4                     3           l           2
Field, X-
ConntJ.y
Volleyball                             1                       1         l
Others
Coaching        4          8          8            4          11         5          12           4
Position
Totals




NCAA Membership Financial Reporting System                                                  Page 64 of75
       Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 66 of 76




Reporting Institution: University of Kansas                                    Reporting Year (FY): 2017


                                       Other Reporting Items

AUP Data Categories:

               50 - Excess Transfers to Institution:
          51 - Conference Realignment Expenses:
                 52 - Total Athletics Related Debt: $35,284,196
                      53 - Total Institutional Debt: $798,089,147
            54 -Athletics Dedicated Endowments: $17,722,483
                   55 - Institutional Endowments: $84,452,010
      56 -Athletics Related Capital Expenditures: $5,361,087

Other Data Categories:

                                    Institutional Expenses: $1,217, 187 ,599
       Athletically-Related Facilities Annual Debt Service: $4,210,479
                         Institution's Annual Debt Service: $63,400,000
           Institution's Education and General Expenses: $1,025,578,936
             Average Cost of Full Grant-in-Aid - In-State: $25,158
         Average Cost of Full Grant-in-Aid - Out-of-State: $41,078
                    Average Cost of Attendance - In-State: $25,438
               Average Cost of Attendance - Out-of-State:   $41,35~




NCAA Membership Financial Reporting System                                                 Page 65of75
       Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 67 of 76




Reporting Institution: Univernity of Kansas                                    Reporting Year (FY): 2017


                          Revenue Distribution - Sports Sponsored
Distribution Year: 2018
Academic Year of Sport Sponsorship Information: 2016-17

             Men'~ ~p?rts                          Women's Sports
x Baseball                              x Softball
x Football                              x \Vomen's Basketball
x Men's Basketball                      x Women's Cross Country
x Men's Cross Cmmtry                    x Women's Golf
x Men's Golf                            x \Vomen's Rowing
x Men's Track, Indoor                   x \Vomen's Soccer
x Men's Track, Outdoor                  x Women's Swimming and Diving
                                        x Women's Tennis
                                        x. Women's Track, Indoor
                                        x Women's Track, Outdoor
                                        x Women's Volleyball
Total Men's Sports Sponsored: 7         Total Women's Sports Sponsored: 11     Total Mixed Sports
                                                                               Sponsored:
Current Year's Submission of Sports     Previous Year's Submission of Sports   Variance: 0
Sponsored: 18                           Sponsored: 18




NCAA Membership Financial Reporting System                                                   Page 66 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 68 of 76




Reporting Institution: University of Kansas                                  Reporting Year (FY): 2017


                             Revenue Distribution - Grants-in-Aid

Distribution Year: 2018
Academic Year of Grant-in-Aid Information: 2016-17

Men's Team Sports

    Men1s Team Sport            Athletic Aid         Exhausted Eligibility         Total Revenue
                               Equivalency (A)           or Medical          Distribution Equivalencies
                                                       Equivalency (B)            Awarded (A+B)
Baseball                             13.17                     0                       13.17
Basketball                             12                      0                         12
Football                             79.49                    4.5                      83.99
Golf                                  3.9                     0.6                       4.5
Track and Field, X-                  10.01                   3.59                       13.6
Counby
Total Men's                         118.57                   8.69                      127.26

Women's Team Sports

  Women's Team Sport             Athletic Aid        Exhausted Eligibility         Total Revenue
                               Equivalency (A)           or Medical          Distribution Equivalencies
                                                       Equivalency (B)            Awarded (A+B)
Basketball                            10                      5                          15
Golf                                  6.5                     0                         6.5
Rowing                               20.97                    1.3                      22.27
Soccer                               11.45                   2.55                        14
Softball                             9.38                    4.02                       13.4
Swimming and Diving                  14.01                   0.4                       14.41
Tennis                                8.5                     0                         8.5
Track and Field, X-                  12.87                   5.97                      18.84
Counby
Volleyball                           10.5                     2                         12.5
Total Women's                       104.18                  21.24                     125.42


Mixed Team Sports




NCAA Membership Financial Reporting System                                                Page 67 of75
          Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 69 of 76




Reporting Institution: University of Kansas                                                        Reporting Year (FY): 2017


     Mixed Team Sport                   Athletic Aid                      Exhausted Eligibility           Total Revenue
                                       Equivalency (A)                         or Medical          Distribution Equivalencies
                                                                            Eq~~Y:ll(!ncy(1:J} .       ..J\.\Var<Iefi (J\.:i-B)
 Total Mixed                                 0                                      0                             0



     Prior Year Total Rev Dist               Current Year Total Rev Dist                     Variance Between Prior and
   ................ :l!:q~ivalencies         .................. :1!:9~~Y:llencies                   Current Year
                        244.66                                       252.68                         8.02 (3.28%)




NCAA Membership Financial Reporting System                                                                       Page 68of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 70 of 76




Reporting Institution: University of Kansas                                        Reporting Year (FY): 2017


                                 Revenue Distribution - Pell Grants

Distribution Year: 2018
Academic Year of Pell Grant Information: 2016-17

Men's Team Sports

               Sport                 2016-17 Pell Grants        Total Dollar Amount for SAs on Pell Grants
Baseball                                         4                                                   20,360
Basketball                                       6                                                   31,957
Football                                      51                                                    224,498
Golf                                             1                                                     5,765
Track and Field, X-Country                    24                                                     90,670
Men's Total                                   86                                                    373,250

Women's Team Sports

              Sport                 2016-17 Pell Grants         Total Dollar Amount for SAs on Pell Grants
Basketball                                   2                                                        10,222
Golf
Rowing                                        18                                                     79,720
Soccer                                           2                                                    9,780
Softball                                         l                                                     1,965
Swimming and Diving                              3                                                   14,395
Tennis                                           1                                                    2,907
Track and Field, X-CountJ.y                      8                                                   35,337
VoUeyball                                        2                                                    8,673
Women's Total                                 37                                                    162,999

Mixed Team Sports

       Sport                  2016-17 Pell Grants            Total Dollar Amount for SAs on Pell Grants
Mixed Total                            0                                                                     0



           2016-17 Pell        Prior Year Pell       Variance         Total Dollar Amount for SAs on Pell
             Grants               Grants              Totals                         Grants
Total          123                   124                -1                          $536,249


NCAA Membership Financial Reporting System                                                     Page 69 of75
       Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 71 of 76




Reporting Institution: University of Kansas                             Reporting Year (FY): 2017


                                               Comments

Comments: Kansas Athletics, Inc is a separate non-profit corporation.




NCAA Membership Financial Reporting System                                          Page 70 of75
       Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 72 of 76




Reporting Institution; University of Kansas                                           Reporting Year (FY): 2017


                                      Miscellaneous Information

Note: These values are calculated from data entered earlier in the system.

Athletically    Input the total amount of athletic student-aid for the reporting year including:
Related Student • Summer school.
Aid
                  • Tuition discounts and waivers (unless it is a discom1t or waiver available to the general
                    student body).
                 • Aid given to student-athletes who are inactive (medical reasons) or no longer eligible
                   (exhausted eligibility).

                 Athletics aid awarded to non-athletes (student-managers, graduate assistants, trainers) should
                 be reported as Expenses Not Related to Specific Teams. It is pennissible to repo11 only dollars
                 in the Expenses Not Related to Specific Teams row as long as you have reported non- zero
                 entries for Equivalencies, Number of Students, and Dollars (all 3 required for at least one
                 spo11).

                 Note: Pell grants are provided by the government, not the institution or athletics
                 department, and therefore should be excluded from reporting in this category.

                 This infonnation can be managed within the NCA.A's Compliance Assistance (CA) software.
                 The infonnation entered into compliance assistance will automatically populate to the athletic
                 student aid section within the NCAA Financial Reporting System when the CA import
                 feature is selected.
                            Men's Teams                                  $5,651,874
                            \Vomen's Teams                               $5,210,566
                            Total Amount                               $10,862,440




Recrniting   Input transp011ation, lodging and meals for prospective student-athletes and institutional
Expenditures personnel on official and unofficial visits, telephone call charges, postage and such. Include
             value of use of institution's own vehicles or ail:planes as well as in-kind value ofloaned or
             contributed transpot1ation.
                            Men's Teams                                  $1,455,063
                            Women's Teams                                 $561,152
                            Total Amount                                $2,016,215




NCAA Membership Financial Reporting System                                                         Page 71of75
       Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 73 of 76




Reporting Institution: University of Kansas                                         Reporting Year (FY): 2017


Head Coaches     Input compensation, bonuses and benefits paid to all coaches rep01table on the university or
Salaries         related entities W-2 and 1099 fomis inclusive of:

                 • Gross wages and bonuses.
                 • Benefits including allowances, speaking fees, retirement, stipends, memberships, media
                   income, tuition reimbursement and earned defeITed compensation.

                 Place any severance payments in Catego1y 26.

                 Note: Bonuses related to participation in a post-season bowl game should be included in
                 Categoiy 41.
            Average Salaries of Head      Dollars per FTE's         Dollars per      Number of
                    Coaches                   FTE                    Position         Positions
           Men's Teams                      $1,542,895 4.5             $1,388,606                 5
           Women's Teams                      $197,190     8.5          $186,235                  9



Assistant Coaches Input compensation, bonuses and benefits paid to all coaches reportable on the university or
Salaries          related entities W-2 and 1099 fonns inclusive of:

                   • Gross wages and bonuses.
                   • Benefits including allowances, speaking fees, retirement, stipends, memberships, media
                     income, hiition reimbursement and earned defeITed compensation.

                   Place any severance payments in Categ01y 26.

                 Note: Bonuses related to participation in a post-season bowl game should be included in
                 Categoiy 41.
          Average Salaries of Assistant Dollars per FTE's Dollars per              Number of
                    Coaches                  FTE                    Position        Positions
          Men's Teams                         $283,382 17.5            $247,959               20
          \Vomen's Teams                         $96,545   17.5           $84,477                20




NCAA Membership Financial Reporting System                                                       Page 72 of75
                       Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 74 of 76




 Reporting Institution: University of Kansas                                                       Reporting Year (FY): 2017


                                                Statement of Revenues and Expenses
                                           For the year ended June 30, 2017 (UNAUDITED)
   ID                          Item              Football      I\fen's  \Vomen's     Other         Non-Program       Total
                                                             Basketball Basketball   Sports          Specific
  Revenues
   l                Ticket Sales                $3,412,370 $15,101,909    $118,437   $270,846           $53,685 $18,957,247
  2                 Direct State or Other               $0           $0         $0            $0             $0              $0
                    Government Support
  3                 Student Fees                        $0           $0         $0            $0       $304,801      $304,801
  4                 Direct Institutional                $0           $0         $0            $0     $1,616,107 $1,616,107
                    Support
  i. Less - Transfers to                                $0          $0          $0            $0             $0              $0
  ::'.:~:;;Institution
  ,';. ':·<.............
  6 ·.·Indirect Institutional                           $0          $0          $0            $0             $0              $0
      Support
.6.A Indirect Institutional                             $0          $0          $0            $0             $0              $0
               · Support - Athletic
                 Facilities Debt Service,
                 Lease and Rental Fees
  7                 Guarnntees                   $150,000      $427.232         $0     $3,000                $0      $580,232
 8. Conn·ibutions                                       $0          $0          $0     $1,760       $21,746,869 $21,748,629
 9                  In-Kind                             $0          $0          $0            $0     $1,293,895 $1,293,895
  lO Compensation and                                   $0          $0          $0            $0             $0              $0
     ; .. Benefits provided by a
 /'.'. · third party
tp ·Media Rights
:z·,
                                               $18,475,596          $0          $0            $0     $6,643,077 $25,118,673
  12 NCAA Distributions                                 $0 $2,737,180           $0    $72.197                $0 $2.809,377
  .3. Conference Distributions $11,068,826                          $0          $0            $0             $0 $11.068,826
A~" (Non Media and Non
;:~~'<:Bowl)
' ·~   '   '   .~



 14 Program, Novelty,                              $37,220          $0          $0            $0     $1,174,779 $1,211,999
    Parking and Concession
    Sales
il'.5: •Royal ties, Licensing,
·'-::/.,;~.-




                                                        $0          $0         $0             $0     $5,749,672 $5,749,672
·,'''
               ·Advertisement and
                Sponsorships
  I~\; Sports Camp Revenues                             $0          $0         $0             $0         $2,855        $2,855




NCAA Membership Financial Reporting System                                                                        Page 73of75
            Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 75 of 76




Reporting Institution: University of Kansas                                           Reporting Year (FY): 2017


 ID               Item            Football    1\tfen's    Women's      Other          Non-Program         Total
                                            Basketball Basketball      Sp()rtS           ~pecific
.17 Athletics Restricted                 $0            $0       $0               $0     $3,374,466 $3,374,466
· : Endowment and
 ,j;'; Investments Income
, -:>; "·'
      ;.~



 18 ·•other Operating Revenue          $204          $0          $0      $41,707        $1,372,771 $1,414,682
                                         $0          $0          $0              $0                 $0            $0
                                 $33,144,216 $18,266,321   $118,437    $389,510 $43,332,977 $95,251,461

Expenses
20. ••Athletic Student Aid        $3,495,542   $855,802    $633,277   $5,877,819          $339,564 $11,202,004
21 ··· Guarantees                  $650,000    $495,000    $118,000    $167,316            $95,808 $1,526,124
22 . Coaching Salaries,          $4,370,595 $6,245,353     $854,532   $3,797,384                    $0 $15,267,864
   . •Benefits and Bonuses
      paid by the University
      and Related Entities
2J• Coaching Salaries,                   $0          $0          $0              $0                 $0            $0
 · ··Benefits and Bonuses
     paid by a Third Party
.~4 Support Stafil               $1,393,896    $547,538    $351,359    $605,447        $18,194,021 $21,092,261
 •<.•Administrative
   ··Compensation, Benefits
    and Bonuses paid by the
    University and Related
   .Entities
2§[:• Support Stafil                     $0          $0          $0              $0                 $0            $0
      Administrative
      Compensation, Benefits
      and Bonuses paid by
      Third Party
26 Severance Payments                    $0          $0          $0     $11,065             $7,704        $18,769
Z?::i Recmiting                    $778,461    $507,513    $231,365    $498,876            $15,822 $2,032,037
2:~;'.!! Team Travel             $1,292,954 $1,089,304     $918,181   $2,810,877          $329,465 $6,440,781
29 Sports Equipment,               $917,255     $74,631     $40,116    $847,963         $3,381,398 $5,261,363
   Unifonns and Supplies
                                   $943,728    $985,485    $382,065    $546,191           $686,875 $3,544,344
       Fund Raising, Marketing     $177,096      $9,635     $15,642     $20,275         $2,849,245 $3,071,893
       and Promotion
32: Sp01is Camp Expenses                 $0          $0          $0              $0                 $0            $0
33 Spirit Groups                         $0          $0         $0               $0        $87,595        $87,595
NCAA Membership Financial Reporting System                                                           Page 74 of75
         Case 1:17-cr-00686-LAK Document 282-16 Filed 02/12/19 Page 76 of 76




Reporting In~titution: University of Kansas                                         Reporting Year (FY): 2017


 ID             Item                Football   lVIen's   '\Vomen's          Other  Non-Program     Total
                                              Basketball Basketball ....... Sports   ~pecifk
34"· Athletic Facilities Debt        $103,312        $43        $0 $2,323,094        $8,762,828 $11,189,277
     Service, Leases and
     Rental Fee
35 Direct Overhead and                $97,885      $5,673      $3,000      $2,300     $4,048,069 $4,156,927
  ';Administrative Expenses
JQ''' Indirect Institutional               $0          $0         $0           $0             $0          $0
      Supp011
37 ,Medical Expenses and                   $0          $0         $0           $0       $794,566    $794,566
   ,; Insurance
,i§!§['!'_M~1Ilberships and Dues      $56,441     $26,140     $6,783      $94,651       $286,427    $470,442
39 Student-Athlete Meals            $2,240,285   $134,608    $85,805      $69,614       $109,672 $2,639,984

                                     $544,488    $149,318    $62,662     $311,029     $4,845,505 $5,913,002

41 .Bowl Expenses                          $0          $0         $0           $0             $0          $0
      Total Operating              $17,061,938 $11,126,043 $3,702,787 $17,983,901    $44,834,564 $94,709,233
      Expenses
      Excess (Deficiencies) of $16,082,278 $7,140,278 -$3,584,350 -$17,594,391        -$1,501,587   $542,228
      Revenues Over (Under)
      Expenses




NCAA Membership Financial Repo11ing System                                                      Page 75of75
